ORDER
PER CURIAM.
Roger Rolen (hereinafter, “Rolen”) appeals from the trial court’s grant of summary judgment in favor of Roof Consultant Services, Inc. (hereinafter, “RCS”) in his underlying action for personal injuries he suffered when he fell off of a roof. Rolen claims the trial court erred in granting summary judgment in that there was a genuine issue of material fact as to whether the landowner, Misco Shawnee, Inc., relinquished possession and control of the roofing project to RCS, such that RCS had a duty to provide Rolen with a safe work environment.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court did not err in granting summary judgment in favor of RCS in that no genuine issue of material fact existed with respect to RCS’s possession and/or control of the roofing project. ITT Commercial Fin. v. Mid-America Marine, 854 S.W.2d 371 (Mo. banc 1993). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).